DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, and 9-11 are pending in this application.  Claims 5, 6, and 8 are rejected in this Office action.  Claims 1-4, 7, and 9-11 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US 2007/116835 A1) or Purkayastha et al (WO 2012/177727 A1).
As to claims 1-4, 7, and 9-11, Prakash et al teach a sweetener composition having sweetness lingering effect comprising at least one natural high-potency sweetener and/or at least one modified natural high potency sweetener, such as rebaudioside D, as well as at least one sweet taste improving composition, such as carbohydrates, polyols, amino acids, polyamino acids, sugar acids or their salts, organic acids, inorganic acids, synthetic sweeteners, selected from erythritol, glucose, sucrose, sucralose, cyclamate (see entire document, especially claims 1, 5-7, 11-13 and Examples G1 and H Set). 
As to claims 1-4, 7, and 9-11, Purkayastha et al teach a method for lingering sweetness. The composition is made of high intensity sweetener such as Reb B, C, D or E, associated with sucralose, 
Claim 1 defines a method for reducing sweetness lingering by associating a high intensity sweetener and a sweetener different from the latter. The sweeteners are defined by functional  features such as the mechanism being responsible for sweetness lingering, and the site at which the second sweetener can bind on a taste receptor. The claims merely describe compounds having this ability. 
The functional features are considered obvious to the compounds cited in the claims. 
The prior art teaches the claimed combination of components.  Once the art has recognized the use of the compounds as sweeteners then the use and manipulation of amounts is obvious, expected, and well-within the skill of the art. 
The problem of lingering sweet aftertaste by combining a high intensity sweetener and a different sweetener has already been solved in Prakash et al. 

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed ratios in terms of sweetness intensity.  
As set forth above, Prakash et al teach a sweetener composition having sweetness lingering effect comprising at least one natural high-potency sweetener and/or at least one modified natural high potency sweetener, such as rebaudioside D, as well as at least one sweet taste improving composition, such as carbohydrates, polyols, amino acids, polyamino acids, sugar acids or their salts, organic acids, inorganic acids, synthetic sweeteners, selected from erythritol, glucose, sucrose, sucralose, cyclamate.  
The prior art clearly teaches the combination of sweeteners.  Once the art has recognized the use of a sweetener combination then the manipulation of amounts would be no more than obvious and expected.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  The claimed ratios are seen to be no more than a matter of choice and at most optimization.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
March 3, 2022